UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-08873 American Fidelity Dual Strategy Fund, Inc. (Exact name of registrant as specified in charter) 2000 N. Classen Blvd. Oklahoma City, Oklahoma73106 (Address of principal executive offices)(Zip code) David M. Robinson American Fidelity Assurance Company 2000 N. Classen Blvd. Oklahoma City, Oklahoma73106 (Name and address of agent for service) Registrant’s telephone number, including area code:(405) 523-5200 Date of fiscal year end:December 31 Date of reporting period:March 31, 2013 Item 1.Schedule of Investments AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Schedule of Portfolio Investments March 31, 2013 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Amusement and Recreation Services: The Walt Disney Company 12,585 $ 0.39% 0.39% Apparel and Accessory Stores: Chico's FAS, Inc. 46,487 0.43% Foot Locker, Inc. 25,227 0.47% Michael Kors Holdings Limited * ** 8,445 0.26% Nordstrom, Inc. 8,045 0.24% Ross Stores, Inc. 14,346 0.47% The Gap, Inc. 12,800 0.25% The TJX Companies, Inc. 30,846 0.78% 2.90% Apparel and Other Finished Products: PVH Corp. 4,000 0.23% 0.23% Auto Dealers, Gas Stations: Autozone, Inc. * 2,114 0.45% O'Reilly Automotive, Inc. * 8,240 0.46% 0.91% Building Construction-General Contractors: Lennar Corporation 11,300 0.25% PulteGroup, Inc. * 22,500 0.25% 0.50% Building Materials and Garden Supplies: Lowe's Companies, Inc. 22,800 0.47% The Home Depot, Inc. 28,003 1.06% 1.53% Business Services: Accenture plc ** 33,130 1.37% Alliance Data Systems Corporation * 3,700 0.33% Automatic Data Processing, Inc. 10,635 0.38% CA, Inc. 23,200 0.32% eBay Inc. * 17,960 0.53% Equifax Inc. 23,451 0.73% Fidelity National Information Services, Inc. 21,721 0.47% Google Inc. * 1,815 0.78% International Business Machines Corporation 25,876 3.00% Intuit Inc. 36,589 1.30% LinkedIn Corporation * 2,585 0.25% Microsoft Corporation 46,094 0.72% Moody's Corporation 9,500 0.28% Oracle Corporation 77,051 1.35% Salesforce.com, Inc. * 3,734 0.36% SAP AG ** 7,200 0.31% Solarwinds, Inc * 13,540 0.43% Symantec Corporation * 33,843 0.45% Synopsys, Inc. * 25,297 0.49% Tyco International, Ltd. ** 14,295 0.25% Visa Inc. 10,749 0.99% Workday, Inc. * 3,625 0.12% 15.21% AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Schedule of Portfolio Investments March 31, 2013 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Chemicals and Allied Products: Abbott Laboratories 91,710 $ 1.76% AbbVie Inc. 34,450 0.76% Agrium Inc. ** 1,200 0.06% Air Products & Chemicals, Inc. 1,400 0.07% Albemarle Corporation 2,000 0.07% Amgen Inc. 15,130 0.84% Bristol-Myers Squibb Company 12,300 0.28% Celanese Corporation 2,785 0.07% Celgene Corporation * 15,414 0.97% CF Industries Holdings, Inc. 600 0.06% Colgate-Palmolive Company 6,090 0.39% E.I. du Pont de Nemours and Company 2,400 0.06% Eastman Chemical Company 1,700 0.06% Ecolab Inc. 2,490 0.11% Eli Lilly and Company 8,700 0.27% FMC Corporation 4,135 0.13% Gilead Sciences, Inc. * 18,523 0.49% Johnson & Johnson 42,125 1.87% Merck & Co., Inc. 56,200 1.35% Monsanto Company 8,667 0.50% Mylan Inc. * 26,751 0.42% Novo Nordisk A/S ** 3,655 0.32% Pfizer Inc. 17,800 0.28% PPG Industries, Inc. 6,799 0.49% Praxair, Inc. 3,910 0.24% Sanofi-Aventis ** 9,800 0.27% The Dow Chemical Company 3,700 0.06% 12.25% Communications: AT&T Inc. 11,920 0.24% CBS Corporation 40,473 1.03% Comcast Corporation 11,700 0.27% Discovery Communications, Inc. * 6,090 0.26% Level 3 Communications, Inc. * 32,750 0.36% Liberty Global, Inc. * 8,095 0.32% Scripps Networks Interactive, Inc. 13,182 0.46% 2.94% Depository Institutions: Citigroup Inc. 7,800 0.19% Fifth Third Bancorp 20,800 0.18% JPMorgan Chase & Co. 7,200 0.19% KeyCorp 36,700 0.20% Regions Financial Corporation 43,100 0.19% SunTrust Banks, Inc. 12,500 0.19% U.S. Bancorp 43,500 0.80% Wells Fargo & Company 18,770 0.38% 2.32% Durable Goods, Wholesale: Reliance Steel & Alumnium Co. 1,800 0.07% W.W. Grainger, Inc. 2,935 0.36% 0.43% Eating and Drinking Places: Starbucks Corporation 16,245 0.50% 0.50% AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Schedule of Portfolio Investments March 31, 2013 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Electric, Gas, and Sanitary Services: Ameren Corporation 7,900 $ 0.15% American Electric Power Company, Inc. 5,400 0.14% DTE Energy Company 4,100 0.15% Edison International 5,200 0.14% Entergy Corporation 4,200 0.14% FirstEnergy Corp. 6,400 0.15% NV Energy, Inc. 13,500 0.15% Pinnacle West Capital Corporation 4,800 0.15% Public Service Enterprise Group Incorporated 8,100 0.15% Stericycle, Inc. * 8,750 0.51% Teco Energy, Inc. 15,500 0.15% The Williams Companies, Inc. 13,645 0.28% 2.26% Electronic and Other Electric Equipment: Ametek, Inc 23,127 0.54% Amphenol Corporation 8,300 0.34% Broadcom Corporation 23,796 0.45% General Electric Company 49,335 0.62% Intel Corporation 27,883 0.33% Molex Incorporated 85,900 1.13% Qualcomm Incorporated 34,076 1.24% Whirlpool Corporation 4,100 0.26% 4.91% Engineering, Accounting, Research, Mgmt and Relation Services: ABB Ltd ** 21,800 0.27% Covance Inc. * 5,080 0.20% 0.47% Fabricated Metal Products: Ball Corporation 2,700 0.07% Parker-Hannifin Corporation 5,250 0.26% Stanley Black & Decker, Inc. 5,660 0.25% 0.58% Food and Kindred Products: Anheuser-Busch InBev SA/NV ** 7,800 0.42% Archer-Daniels-Midland Company 3,800 0.07% Bunge Limited ** 1,700 0.07% Diageo plc ** 6,020 0.41% Dr Pepper Snapple Group, Inc. 10,500 0.27% Ingredion Incorporated 1,900 0.07% The Coca-Cola Company 25,594 0.56% 1.87% Food Stores: Safeway Inc. 19,500 0.28% 0.28% General Merchandise: Costco Wholesale Corporation 8,480 0.49% Macy's, Inc. 19,685 0.45% 0.94% Health Services: Laboratory Corporation of America Holdings * 7,000 0.34% 0.34% Heavy Construction Non-Building: Fluor Corporation 27,550 0.99% Jacobs Engineering Group Inc. * 2,160 0.07% KBR, Inc. 15,800 0.27% 1.33% Holding and Other Investment Offices: Brookfield Asset Management Inc. ** 56,350 1.12% 1.12% AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Schedule of Portfolio Investments March 31, 2013 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Home Furniture and Equipment: Bed Bath & Beyond Inc. * 30,400 $ 1.06% 1.06% Hotels, Other Lodging Places: Las Vegas Sands Corp. 8,470 0.26% Wyndham Worldwide Corporation 7,500 0.26% 0.52% Industrial Machinery and Equipment: Apple Computer, Inc. 4,010 0.96% Cisco Systems, Inc. 39,214 0.45% Cummins Engine, Inc. 4,300 0.27% Dover Corporation 29,150 1.15% EMC Corporation * 87,739 1.14% National Oilwell Varco, Inc. 13,250 0.51% NetApp, Inc. * 24,222 0.45% Pitney Bowes, Inc. 33,000 0.27% Teradata Corporation * 12,493 0.40% The Timken Company 8,700 0.27% Western Digital Corporation 29,374 0.80% 6.67% Instruments and Related Products: 3M Company 4,700 0.27% Agilent Technologies, Inc. 18,280 0.42% Baxter International Inc. 30,750 1.21% Becton, Dickinson and Company 9,135 0.47% C.R. Bard, Inc. 7,637 0.42% Danaher Corporation 26,206 0.88% KLA-Tencor Corporation 15,580 0.45% Medtronic, Inc. 18,756 0.48% Northrop Grumman Corporation 9,100 0.35% Raytheon Company 10,500 0.33% Roper Industries, Inc. 4,500 0.31% St. Jude Medical, Inc. 11,300 0.25% Stryker Corporation 13,791 0.49% The Cooper Companies, Inc. 8,296 0.49% Waters Corporation * 4,200 0.21% Zimmer Holdings, Inc. 6,700 0.27% 7.30% Insurance Carriers: Ace LTD. ** 11,875 0.57% Aetna Inc. 9,700 0.27% Assurant, Inc. 8,300 0.20% Axis Capital Holdings Limited ** 49,400 1.12% Berkshire Hathaway Inc. * 20,850 1.18% Lincoln National Corporation 11,000 0.19% Metlife Capital Trust, Inc. 9,100 0.19% Principal Financial Group, Inc. 10,600 0.20% Prudential Financial, Inc. 5,900 0.19% RenaissanceRe Holdings Ltd. ** 21,550 1.08% The Chubb Corporation 4,300 0.20% The Hartford Financial Services Group, Inc. 13,900 0.19% The Travelers Companies, Inc. 4,500 0.21% UnitedHealth Group Incorporated 21,992 0.68% Unum Group 13,000 0.20% Wellpoint, Inc. 7,700 0.28% 6.95% Leather and Leather Products: Coach, Inc. 12,176 0.33% 0.33% AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Schedule of Portfolio Investments March 31, 2013 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Lumber and Wood Products: Leucadia National Corporation 82,200 $ 1.22% 1.22% Metal Mining: Cliffs Natural Resources Inc. 5,800 0.06% 0.06% Mining, Quarry Nonmetal Minerals: Teck Resources Limited ** 4,200 0.06% 0.06% Miscellaneous Manufacturing Industries: Mattel, Inc. 11,000 0.26% 0.26% Miscellaneous Retail: CVS Caremark Corp 24,588 0.73% PetSmart, Inc. 13,351 0.45% 1.18% Nondepository Institutions: American Express Company 13,003 0.48% Discover Financial Services 8,200 0.20% SLM Corporation 18,000 0.20% 0.88% Nondurable Goods-Wholesale: Amerisource Bergen Corporation 9,900 0.28% Cardinal Health, Inc. 10,300 0.23% McKesson Corporation 0.72% 1.23% Oil and Gas Extraction: Apache Corporation 0.19% Diamond Offshore Drilling, Inc. 0.19% Encana Corporation ** 84,550 0.89% Eni S.p.A ** 7,500 0.18% Helmerich & Payne, Inc. 5,500 0.18% Nabors Industries Ltd. * ** 20,700 0.18% Noble Corporation ** 53,950 1.12% Occidental Petroleum Corporation 4,200 0.18% Pioneer Natural Resources Company 2,750 0.19% Royal Dutch Shell PLC ** 5,300 0.19% Schlumberger N.V. (Schlumberger Limited) ** 40,530 1.65% Talisman Energy Inc. ** 28,800 0.19% Transocean LTD.** 0.19% 5.52% Paper and Allied Products: International Paper Company 2,800 0.07% Kimberly-Clark Corporation 5,300 0.28% 0.35% Personal Services: H&R Block, Inc. 17,100 0.27% 0.27% AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Schedule of Portfolio Investments March 31, 2013 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Petroleum Refining and Related Industries: BP PLC-Spons ADR ** 8,500 $ 0.20% Chevron Corporation 2,792 0.18% ConocoPhillips 5,900 0.19% Exxon Mobil Corporation 3,900 0.19% Total SA ** 7,000 0.18% 0.94% Railroad Transportation: Canadian Pacific Railway Limited ** 3,670 0.26% Union Pacific Corporation 8,404 0.65% 0.91% Real Estate: PICO Holdings, Inc. * 83,800 1.01% 1.01% Rubber & Miscellaneous Plastic Products: Armstrong World Industries, Inc. 2,060 0.06% Nike, Inc.-Class B 8,595 0.28% 0.34% Security and Commodity Brokers: Affiliated Managers Group, Inc. * 4,435 0.37% Ameriprise Financial, Inc. 4,800 0.19% Blackrock, Inc. 3,648 0.51% Franklin Resources, Inc. 8,319 0.68% Raymond James Financial, Inc. 18,536 0.47% The Goldman Sachs Group, Inc. 2,400 0.19% 2.41% Service Necessity: Subsea 7 S.A. ** 30,200 0.38% 0.38% Transportation By Air: Bristow Group Inc. 32,000 1.15% 1.15% Transportation Equipment: Autoliv, Inc. 7,300 0.27% Harley-Davidson, Inc. 6,410 0.18% Honeywell International Inc. 14,110 0.58% The Boeing Company 17,527 0.82% TRW Automotive Holdings Corp * 8,600 0.26% 2.11% Transportation Services: Expedia, Inc. 21,633 0.70% 0.70% Total common stocks (cost $146,579,625) 98.02% Short-Term Investments: AIM Money market funds (.020075% at March 31, 2013) 3,516,240 1.91% Total short-term investments (cost $3,516,240) 1.91% Total investments (cost $150,095,865) 99.93% Other assets and liabilities, net 0.07% Total net assets $ 100.00% *Presently not producing dividend income **Foreign Investments (13.57% of net assets) Fair Value Measurements In accordance with guidance on fair value measurements and disclosures, the Fund groups its financial assets at fair value in three levels, based on inputs and assumptions used to determine the fair value.The levels are as follows: Level 1 – quoted prices in active markets for identical securities. Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – significant unobservable inputs (including the Fund’s own assumptions used to determine the fair value of investments). The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the inputs used to value the Fund’s net assets as of March 31, 2013. Level 1 - Quoted Prices Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - Total Item 2.Controls and Procedures Based on their evaluation (as required by Rule 30a-3(b)) of the Fund’s Disclosure Controls and Procedures (as defined in Rule 30a-3(c)) as of a date within 90 days of the filing date of this report, each of David R. Carpenter, the Fund’s principal executive officer, and Robert D. Brearton, the Fund’s principal financial officer, has concluded that, in his judgment, the Fund’s Disclosure Controls and Procedures are effective. There was no change in the Fund’s internal controls over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the Fund’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Fund’s internal control over financial reporting. Item 3.Exhibits Exhibit No. Description of Exhibit Certification of Principal Executive Officer Certification of Principal Financial Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AMERICAN FIDELITY DUAL STRATEGY FUND, INC. By: _/S/ David R. Carpenter David R. Carpenter Principal Executive Officer Date:May 2, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following person on behalf of the registrant and in the capacities and on the date indicated. /S/ David R. Carpenter David R. Carpenter Principal Executive Officer Date:May 2, 2013 /S/ Robert D. Brearton Robert D. Brearton Principal Financial Officer Date:May 2, 2013 EXHIBIT INDEX Exhibit No. Description Method of Filing CEO Certification Filed herewith electronically CFO Certification Filed herewith electronically
